Title: 1779 May 20. Thursday.
From: Adams, John
To: 


       Went ashore, met a Servant of Mr. Chaumont on the Wharf, who presented me his Masters Compliments and an Invitation to dine which I accepted.
       He lodges at Monsieur  who with his Lady and Daughter of Six Years, an Officer of the Navy, Mr. C, my Self and Son made the Company. A rich Dinner for so small a Company. The little Daughter of Six Years, shewed the Effects of early Culture. She sung at Table at my Desire several Songs, with great Ease and Judgment. She behaved as easily, as her mother, her Wit flowed and her Tongue run. Her Countenance was disciplined. Her Eyes and Lips were at her Command. She was very respectful to the Company and very attentive to Decency. Mr. C. went afterwards with me, to see a Magazine of Medicines belonging to the King, a very large Store, in order to get some Jesuits Bark, the best Kind of which I found was Seventeen Livres a Pound.
       Found a Courier de l’Europe of the 7th. May. Paliser acquitted, tho reprehended, not unanimously nor honourably. Moultrie’s Letter of the 4 Feb. to Lincoln and Putnams to Washington of 2. March.
       It is said in this Paper that 121 Privateers and Letters of Marque from 6 to 36 Guns, have been fitted out at N. York, 1,976 Guns, 9,680 Men, and that they have taken 165 Prizes. This must be exagerated.
       The 1st of May, the fleet at Portsmouth of more than 400 Sail for N. York, Quebec, Newfoundland and Ireland, put to Sea, convoyed by 6 ships of the Line, besides Frigates and armed Transports.
      